Mr. Justice Wolverton,
after stating the facts in the foregoing terms, delivered the opinion.
*831. We will consider first the contention of counsel that the shares of bank stock were assessed when they were listed upon the roll in the name of the bank, and a valuation placed upon them by the assessor, and that thereafter the county board of equalization was without power or competent authority to-put a higher valuation upon them, without notice to the shareholders. It is provided (B. & C. Comp. § 3080) that if it shall appear to the board of equalization that there are any lands or other property assessed twice, or in the name of a person or persons not the owner thereof, or assessed under or beyond its actual value, or any lands, lots, or other property not assessed, the board shall make the proper corrections, and (by B. & C. Comp. § 3081) that the board shall not increase the valuation of any property so assessed without giving to the person in whose name it is assessed at least three days’ notice in which to appear and show cause why the valuation should not be increased, but that such notice shall not be necessary if the person appear voluntarily, and be there personally notified by a member of the board that his property, or some part, is assessed below its actual value. If any property, therefore, is assessed in the name of a' person not the owner, or under or beyond its actual value, the board is authorized to make the proper corrections. But how ? If a valuation is to be increased, the person in whose name the property is assessed must have three days’ notice. But what interest has a person in property assessed to him that he does not own ? His only concern is to be relieved of the assessment, and whether the valuation is to be raised or lowered cannot affect him further, so that, if he secures a release from such assessment, his sole object has been subserved. The bank in the present instance appeared voluntarily and objected to the capital stock of the institution being assessed to it, and the board, realizing that the property had been assessed to the wrong person, re*84lieved it of the assessment. Its object was therefore at an end, and what reason was there left for notifying the bank to show cause why the valuation should not be increased ? It was the duty of the board, however, to change the assessment. This it did by relieving the bank, which was present, and assessing the stock to the shareholders; they being the persons to whom the shares were properly assessable. Now, the fact that the stock happened to be listed in the name of a person not the owner affords no reason why the true owners, when the correction is made and the stock is assessed to them, should have notice that the assessor had primarily listed it below its actual value, and the law does not require it. As to them, it never had been assessed; hence the act was not an increase in a valuation fixed by the assessor. The board of equalization listed it to them upon the roll for the first time, and put a valuation upon it, thus effectuating an initial assessment; and of this they had sufficient legal notice through the procedure prescribed in assessment matters. The board was competent thus to make the initial assessment, and the stockholders were entitled to no other notice than the law gave them of the existence of a board of equalization, its duties and powers, and of the time of its meeting to examine the roll and make the proper corrections : Oregon & W. M. Sav. Bank v. Jordan, 16 Or. 113 (17 Pac. 621); Oregon & C. R. Co. v. Lane County, 23 Or. 386 (31 Pac. 964); Ramp v. Marion County, 24 Or. 461 (33 Pac. 681); Dayton v. Board of Equaliz. 33 Or. 131 (50 Pac. 1009); Kirkwood v. Ford, 34 Or. 552 (56 Pac. 411); Southern Oregon Co. v. Coos County, 39 Or. 185 (64 Pac. 646).
2. This brings us to the contention most strenuously urged—that the assessor and the board of equalization purposely, willfully, and arbitrarily adopted a vicious system of valuation, assessment and taxation, with a view to discriminating against investments in shares of the capital *85stock of the First National Bank, and in favor of other moneyed capital in the hands of individuals and private hanking concerns within the county. Incidentally it is urged upon the other hand that a court of equity is without jurisdiction to determine the controversy, because, it is insisted, the plaintiff has a plain, speedy, and adequate remedy at law. Of this, however, we will not stop to inquire further than to observe that the allegations of the complaint seem to bring the case within the purview of many cases entertained in equitable jurisdictions, both State and Federal, and especially the latter. See Oregon & C. R. Co. v. Jackson County, 38 Or. 589 (64 Pac. 307), and authorities cited next below. Our statute provides that all shares of capital stock of banks located in the State shall be taxed at their value to the owners thereof in the county, city, or district in which they reside, and all shares standing in the names of persons residing out of the State shall be taxed to such persons in the city, county, or district where the bank is located : B. & C. Comp. § 3042. By the Federal statute, the legislature of each State may determine and direct the manner and place of taxing all the shares of national banking associations located within its borders, subject to two restrictions only—that the taxation shall not be at a greater rate than is assessed upon other moneyed capital in the hands of individual citizens of the State, and that the shares of any national banking association owned by nonresidents of any State shall be taxed in the city or town where the bank is located, and not elsewhere : U. S. Comp. St. 1901, § 5219. This latter statute has received explicit construction by the Supreme Court of the United States, so far as it has application here. The term “rate,” as employed therein, has relation to the assessment as a whole, and was not intended to signify the mere percentage of levy upon any valuation that the authorities might see fit to adopt. The principle announced is that *86the valuation is only one, but an essential, step in the process of making a valid assessment; that an inequality in the rate of valuation necessarily produces an inequality in the rate of assessment or taxation; and that it is this inequality or discrimination that the statute inveighs against, so far as it concerns the taxation of shares of stock in national banks as compared with the taxation of other moneyed capital coming in competition therewith. Any system adopted for the assessment of taxes, therefore, that exacts from the owner of shares in a national bank a greater tax in proportion to their actual value than it does from the owner of other moneyed capital similarly invested, results in the taxation of such shares at a rate in excess of that placed on other moneyed capital, and falls within the inhibition of the law : People v. Weaver, 100 U. S. 539 ; Pellon v. National Bank, 101 U. S. 143 ; Supervisors v. Stanley, 105 U. S. 305 ; Hills v. Exchange Bank, 105 U. S. 319 ; Evansville Bank v. Britton, 105 U. S. 322; Boyer v. Boyer, 113 U. S. 689 (5 Sup. Ct. 706).
3. The chief purpose of Congress in placing a limitation upon the State’s taxation of investments in national bank shares was to prevent the State from creating and fostering through its taxing power an unequal and unfriendly competition, by favoring other individuals or institutions engaged in similar investments of capital; the expression “moneyed capital in the hands of individual citizens” being interpreted, in brief, as signifying capital employed in the operations of banking, and otherwise used as money as a source of profit: Mercantile Bank v. New York, 121 U. S. 138 (7 Sup. Ct. 826); Aberdeen Bank v. Chehalis County, 166 U. S. 440 (17 Sup. Ct. 629).
4. Having now ascertained the meaning and purpose of Congress in the adoption of Section 5219, U. S. Comp. St. 1901, we will determine what standard of value should be adopted for the assessment of shares in bank stock, it be*87ing insisted that the measure of such value is the face or par value of the paid-up capital stock, increased by the undivided earnings or profits of the bank; that, while other species of personal property may fluctuate, and its value be best determined by what it will bring in the market, the value of shares of bank stock remains constant and invariable, so long, at least, as the capital remains intact and unimpaired and is capable of exact ascertainment ; and that, therefore, in view of the statutory directions that such shares shall be taxed “at their value,” it was intended that the book value should be the test, and not the “true value in cash,” as it is elsewhere directed that personal property shall be valued for the purpose of taxation: B. & C. Comp. § 3058. In this we are unable to agree with counsel. The section just noted prescribes that “all personal property not exempt from taxation shall be valued at its true value in cash.” Shares of bank stock are personal property, and there is nothing in the language employed by Section 3042, B. & C. Comp., to betoken or signify an intention on the part of the legislature to set a different standard of value for that particular species of personal property, or that it should constitute an exception to the general provision, and, not being money, which determines its own value, it must likewise be measured as other personal property—at its true value in cash.
5. Mr. Justice Holmes, while on the supreme judicial bench of the State of Massachusetts, in discussing the meaning of the expression “ fair cash value,” which is the equivalent of “true value in cash,” for the purpose of taxation, with reference to shares of stock in a national bank, says : “Value refers to exchange. The cash value of an article is the amount of cash for which it will exchange in fact. That amount depends on the opinion of the public of possible buyers, or of that part of it which will pay the most. If, in their opinion, the stock is worth only $102 per share *88—if that is all that the stock will sell for—it is vain to show that the net value of the property of the corporation, that is to say, the opinion of the public about a chief component element of the value of the stock, if uncontrolled, logically leads to a different value for the stock. It has been recognized judicially that the value of the property and the value of the stock might differ, for reasons which have been found to exist in this case. * * The difference in the value found by him [the commissioner] depends upon whether it is assumed that the corporation was to continue its business, or was to be wound up. If it was to continue its business, $102 was the fair and market value for a share; that is to say, $102 was the full amount of cash that could be got or ought to be got for a share in that bank, its property and prospects being what they were. The bank actually was to continue its business. Therefore that was the actual fair cash value of its shares. What they would have been worth in a different state of facts, if the bank had come to a stop, does not matter. Actual values are based upon existing states of fact, not upon hypotheses; and the actual value of shares in a going concern depends not only upon its property, but also upon its prospects, since shares both represent property and prospects”: National Bank of Commerce v. New Bedford, 155 Mass. 313, 315 (29 N. E. 532, 533). This case is so apt that we are disposed to follow it, as indicating the correct method for ascertaining the true value in cash for the purpose of taxation, within the purview of our statute, as it relates to shares of stock in banking concerns while continuing in the business for which they were organized.
6. We can now readily determine from the evidence whether the system of assessment and taxation adopted by the assessor and board of equalization, and applied in the assessment of the bank stock to plaintiff and other moneyed capital investments within the county, was vicious *89in principle, and calculated to- discriminate against the First National Bank-or its shareholders, for such is the ground upon which the suit is based. As it respects the assessment of the investments of moneyed capital by individuals, they were valued at 60 per cent of their face, so that they, with whatever accumulations of interest there might be, were considered to be worth par, since, as a general rulej the valuations of all property, whether real or personal, were made on the basis of 40 per cent reduction of the cash value. In assessing the banks, the real estate in every instance was assessed to the bank, and rightfully so. The Farmers’ Bank of Weston was assessed upon real property at a valuation of $18,720, and upon its bank stock at $5,268. The testimony shows that its stock was worth in the market what its paid-up capital and undivided profits or book value would indicate, namely, $127.83 per share, or $38,349. Deduct 40 per cent from this cash value estimate, so as to put it upon the basis of other assessments, and we have $23,010; but it was taxed upon a valuation of $23,988, or $978 above the initial cash value basis, allowing for the deduction. The Pendleton Savings Bank was assessed upon its real property at a valuation of $21,975, and its bank stock at $27,315, aggregating $49,290. From the testimony we find that the cash or market value of its stock was $135 per share, or for the whole 500 shares $67,500. The book value—that is, considering the paid-up capital and undivided profits—exceeded this, being at the rate of $149.20 per share. Reducing the total valuation by 40 per cent to bring it to the basis upon which other property was assessed, we have a balance of $40,500, which shows an excess assessment to the savings bank of $8,790. Upon a like reasoning from the facts established, taking its stock to be worth $100 per share, as the evidence indicates, it will be seen that the property of the Bank of Milton was not valued as high as *90it should have been by $2,774. Now, by applying the same test to the assessment of the First National Bank and its shareholders, we find that they have fared quite as well as other investors of moneyed capital, excepting only the Bank of Milton. The bank was assessed upon its real estate at a valuation of $24,935, which it may be observed was its reduced valuation from the cash basis to bring it to that at which other real property was assessed in the county, and the shareholders were assessed by the board of equalization upon their shares of stock at the rate of $160.74 and 8 mills, to be exact, per share. This can be ascertained by a simple deduction made from the assessment of plaintiff’s stock as it appears upon the tax roll, which is an exhibit in the case. This, of course, is the reduced valuation to bring it to the basis at which other personal property was assessed. At this rate the assessable value of all the stock of the bank, there being 700 shares, would be $112,523.60. Add to this the real property valuation, and we have the total valuation at which the property of the bank and its shares would have been assessed if the stock of all the shareholders had been listed, namely, $137,458.60.
Now, the stock was worth in the market, to say the least, $320 per share. The plaintiff, who was at the time the president of the concern, and assuredly fully cognizant of its true financial condition, purchased a block at that figure; and, considering his recognized business sagacity, it is not at all probable that he paid more than its real worth—in fact, we must assume that the purchase was a good business investment, or he would not have made it. But beyond this, the testimony of Judge Hartman shows that the stock was actually worth from $335 to $350 per share. He was qualified to testify on the subject, as he was managing Mrs. Sturgis’ business, who was the owner of 110 shares, was assessed thereon at the same rate as *91plaintiff, and has paid the taxes in full accruing by reason thereof. At $320 per share, the aggregate valuation of the 700 shares would be $224,000. Reduce this by 40 per cent, and we have a valuation for assessment purposes upon the basis at which other property in the county was assessed of $134,400, which shows an excess assessment of $3,058.60. If, however, a primary cash valuation of $335 per share—Judge Hartman’s lowest estimate—be adopted, the proper deduction would show that the stock has been assessed below the standard by $3,241.40, and there is no reasonable cause for plaintiff to complain.
The Ankeny Trust Fund has no place in the consideration, and could only be material upon the hypothesis that the proper standard of valuation was the par value of the stock, increased by the undivided profits, as contended for by plaintiff’s counsel; and the question would then arise whether the fund should still be considered undivided profits, or a completed dividend to the shareholders. But this, we have seen, is not the appropriate standard, within the intendment of the legislature, which at once puts an end to its relevancy. It was not taken into account by the taxing officers, as, at the time the board of equalization made the assessment of plaintiff’s shares to him, it had no knowledge of such a fund. Nor did the board adopt, as the complaint charges and counsel insist, as a standard of valuation for moneyed capital investments in shares of all bank stock, excepting national, the par value of the paid-up stock, increased by the surplus and undivided profits. The just and sincere purpose of the board, as the evidence clearly indicates, was to get at the value of such shares of stock in cash, and it applied the same rule for the valuation of plaintiff’s shares of stock in the First National Bank. True, when we figure out precisely the results from the testimony here adduced, there appear to be some inequalities in individual cases; but they do not arise from *92the standard of valuations adopted, or from any vice in the system of assessment and taxation employed, and must be attributed wholly to some misinformation or mistake in judgment of such officers in determining values under a correct rule, as the assessment of individuals proceeded.
7. As was said by Mr. Justice Field in Stanley v. Supervisors of Albany, 121 U. S. 535 (7 Sup. Ct. 1234, 1239): “Absolute equality and uniformity are seldom, if ever, attainable. The diversity of human judgments, and the uncertainty attending all human evidence, preclude the possibility of this attainment. Intelligent men differ as to the value of even the most common objects before them— of animals, houses, and lands in constant use. The most that can be expected from wise legislation is an approximation to this desirable end, and the requirement of equality and uniformity found in the constitutions of some States is complied with when designed and manifest departures from the rules are avoided.” For mere irregularities or overvaluations which do not result from the application of a principle unwarranted by law, or a vicious system designed or calculated to operate unequally upon a large class of taxpayers, a remedy is provided by statute, through resort to the board of equalization, which is deemed speedy and adequate, and a court of equity will not intercede. The action of the assessing officers “is judicial in its character,” says the eminent jurist in the case just cited. “They pass judgment on the value of the property, upon personal examination and evidence respecting it. Their action being judicial, their judgments in cases within their jurisdiction are not open to collateral attack. If not corrected by some of the modes pointed out by statute, they are conclusive, whatever errors may have been committed in the assessment.” Our own decisions are to the same purpose : Oregon & W. M. Sav. Bank v. Jordan, 16 Or. 113 (17 Pac. 621); Ramp v. Marion County, 24 Or. 461 (33 *93Pac. 681); Oreqon & C. R. Co. v. Jackson County, 38 Or. 589 (64 Pac. 307).
8. Nor does the mere fact that the shares of stock in the other banking concerns were assessed to the banks, and the stock of the First National Bank to its shareholders, amount to a discrimination of which the plaintiff can complain. The standard of valuation, as we have seen, was the same as applied to all; and while in one instance the shareholders were to pay the taxes directly, and in the other through the banks, this can now make no difference to the plaintiff. It seems it had been the custom previous to this time to assess all the stock to the banks, which was done at their instance and request, as a matter of convenience to them; and there probably would have been no divergence from the custom, had not the First National Bank insisted that it be relieved of the assessment. The assessment of the stock to the other banks was invalid, of course, but no one challenged it on that account, and the banks and their stockholders have acquiesced therein ; and, it not having been shown to the contrary, we must assume that the taxes have been paid. In reality, therefore, there exists no such inequality between the taxation of the First National Bank and its shareholders, and that of the other banks and their stockholders, or of other moneyed capital within the county, as a court of equity will relieve against. There is not the slightest evidence in the record that the assessor, the board of equalization, or any member thereof, acted capriciously or arbitrarily, with a view to taxing' plaintiff’s shares of stock at any greater rate than was adopted for the taxation of other moneyed investments, nor was the rate of valuations adopted in any degree calculated to lead to such vicious discrimination. The allegations of the complaint, therefore, are not established by the evidence, and the decree of the trial court in dismissing it was properly rendered. Affirmed.